Title: To Thomas Jefferson from G. K. van Hogendorp, with Questions concerning America, 30 May 1784
From: Hogendorp, G. K. van
To: Jefferson, Thomas


New York May 30. 1784.

[1.] Navigation.

1. Allowance of Masters of Vessels.
2. Wages of Sailors, 3. Their vitals [victuals].
4. Number of Sailors on the smallest Sea-Vessel, on a common, on a big one.
5. Tonnage of the smallest, of a common, of a big vessel.
6. Bargains with the crew on Fisheries.
7. Number of Vessels in the State.

2. Fishery.

1. Season of catching the Fish.
2. Kinds of Fish.
3. Curing of the Fish.
4. Size of Vessels employed in Fisheries.
5. Number of them before the war, last year, this year.
6. Number of voiages to the fish grounds.
7. Which fish grounds?

8. Value of a fish cargo, of several sizes of vessels.
9. Value of the oil
10. Partition of the fish.

3. Ship building.

1. Bargains with Carpenters.
2. What do they furnish?
3. How many Dollars a ton?
4. Difference of city and country price?
5. From whence timber, plank, iron, masts, cordage,
6. Sailduck, naval stores, etc.?
7. What kinds of wood?
8. How many ships launched in the State this spring?

4. Freight.

1. Is the freight higher or lower than before the war?
2. In what manner is the freight paid on vessels owned by Inhabitants? How on vessels owned by english, dutch or french merchants?

5. Importation.

1. To what sum amount the imports of last year?
2. Will they be as considerable this year?
3. Are there many goods lying on hand?
4. What kind of goods is, or has been, most in demand? and from which country?
5. What duties are laid on importation?
6. Is it probable they will continue?
7. Which of them amount to a prohibition?
8. Do the duties in fact raise the price of goods?
9. Are goods cheaper or dearer than before the war?

6. Exportation.

1. What articles of exportation do you have in the State?
2. Are not their prices too high for shipping?
3. Where do they answer?
4. What is their amount?
5. How much do they fall short of the imports?
6. How much dearer are they than before the war?
7. Debt to Great Britain.1
8. Within what time can it be paid without distress?

7. Price of labour.

1. In the field, 2. In smith’s shops, 3. for rope walks, 4. for weaving, 5. for spinning, 6. on ship yards, 7. to house carpenters, 8. to Servants.

8. Husbandry.

1. Mode of farming, 2. common vitals [victuals] of the  country-people, 3. Produce for home consumtion, 4. Proportion of woodlands to grain-fields and pasture, 5. building of houses and barns, 6. common number of bushels produced on an acre, 7. proportion of slaves, 8. consumtions of the country people, 9. Tenants, fee simple.

9. Manufactures.

1. In cities, 2. in the country, 3. home manufactures, 4. bespoken work, 5. former manufactures, 6. effect of peace and commerce restored upon them, 7. which are encouraged by duties on exportation.

10. Population.

1. Number of Inhabitants, 2. proportion of settled and unsettled lands, 3. encrease of numbers, 4. Militia, 5. migrations to back lands, 6. new settlers, 7. prevailing deseases, 8. laws respecting marriages 9. and wills.

11. Government.

1. Civil list, 2. are the offices of government an object of great desire, 3. how are they filled up, 4. is government respected, 5. does it act with energy.

12. Treasury.

1. Amount of the State’s debt, 2. how much within the State, 3. how are the treasurer’s bills, 4. are the interests regularly paid, 5. how do the people pay their taxes, 6. what do they still owe of the congressional taxes.


These are the questions, my dear Sir, which I have proposed to several Gentlemen of information, in order to get acquainted with the situation of affairs, and which will be answered to you much sooner than to a foreigner. At Boston I recommend you Mr. Russel, but generally I think it would be prudent to propose questions to several gentlemen at the same time. I pray you to communicate me the answers you will get in New York Boston Portsmouth etc. as I will show you greedily those I have got on my journey. Totus Tuus, Hogendorp
